Title: To Thomas Jefferson from Thomas Hart and Others, 20 October 1804
From: Others, Thomas Hart and
To: Jefferson, Thomas


               
                  Lexington 20h. October 1804.
               
               Understanding that the Offices of Collector & Surveyor of the Port of New Orleans are vacant, and that Mr John Clay of that City is desirous of filling one of them, we beg leave to recommend him as a person properly qualified to discharge the duties attached to them. Previous to the year 1800 Mr Clay resided in this place, where he was engaged in the Mercantile business. In that year he removed to New Orleans and has lived chiefly there since. From Mr Clay’s capacity, integrity and acquaintance with the people of the place (whose general esteem we have learnt he possesses) we presume his pretensions in this application are well founded. Should he meet with success it will afford us much pleasure.
               
                  
                     Thomas Hart
                  
                  
                     John Jordan jr
                  
                  
                     George Trotter
                  
                  
                     Alexr. Parker
                  
                  
                     John Bradford
                  
                  
                     Thos. Bodley
                  
                  
                     W. Macbean
                  
                  
                     Will. Morton
                  
                  
                     John W. Hunt
                  
                  
                     J. Postlethwait
                  
                  
                     B. Thruston
                  
                  
                     Saml Trotter
                  
               
            